Name: COMMISSION REGULATION (EC) No 227/95 of 3 February 1995 amending Regulation (EC) No 2862/94 fixing the coefficients applicable to cereals exported in the form of Scotch whisky for the period 1994/95
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  Europe;  plant product;  regions of EU Member States
 Date Published: nan

 4. 2. 95 Official Journal of the European Communities No L 27/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 227/95 of 3 February 1995 amending Regulation (EC) No 2862/94 fixing the coefficients applicable to cereals exported in the form of Scotch whisky for the period 1994/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2825/93 of 15 October 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks ('), as amended by Regulation (EC) No 3098/94 (2), and in particular Article 5 thereof, Whereas the accession of Austria on 1 January 1995 means that this market is no longer eligible under the export refund scheme for spirit drinks ; whereas pursuant to Article 7 (2) of Regulation (EEC) No 2825/93, the coef ­ ficient applicable to Scotch whisky for the 1994/95 marketing year should be adjusted from that date in accordance with the rules laid down by that Article ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In the Annex of Commission Regulation (EC) No 2862/94 (3) the figure '0,525' is replaced by the figure *0,524' and the figure '0,544' is replaced by the figure '0,543'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the first day of the fiscal distillation period beginning after 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 258, 16. 10. 1993, p. 6. O OJ No L 328, 20. 12. 1994, p. 12. 0 OJ No L 303, 26. 11 . 1994, p. 20.